Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-20-00428-CR

                                            Jonathan FRY,
                                              Appellant

                                                   v.

                                         The STATE of Texas,
                                               Appellee

                      From the 198th Judicial District Court, Kerr County, Texas
                                       Trial Court No. B1759
                            Honorable M. Rex Emerson, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: October 21, 2020

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion is signed by both appellant

and his attorney. We grant the motion and dismiss this appeal. See TEX. R. APP. P. 42.2(a).

                                                    PER CURIAM

Do not publish